PER CURIAM.*
liThe Office of Disciplinary Counsel (“ODC”) commenced an investigation into allegations that respondent failed to refund unearned fees in multiple client matters. Prior to the institution of formal charges, respondent and the ODC submitted a joint petition for consent discipline. Having reviewed the petition,
IT IS ORDERED that the Petition for Consent Discipline be accepted and that Sheila Linscomb, Louisiana Bar Roll number 22107, be suspended from the practice of law for a period of three years, retroactive to June 3, 2009, the date of her interim suspension.1 It is further ordered that respondent either return unearned fees to her clients subject of the Petition for Consent Discipline or voluntarily participate in the Louisiana State Bar Association’s Fee Dispute Resolution Program regarding her fees.
IT IS FURTHER ORDERED that all costs and expenses in the matter are assessed against respondent in accordance with Supreme Court Rule XIX, § 10.1, with legal interest to commence thirty days from the date of finality of this court’s judgment until paid.

 Chief Justice Kimball not participating in the opinion.


. The parties also proposed that respondent's suspension be followed by a period of probation with conditions. However, such issues, along with any other relevant factors, may be addressed if and when respondent applies for reinstatement. See In re: Welcome, 02-2662 (La. 1/24/03), 840 So.2d 519; In re: Harris, 99-1828 (La.9/17/99), 745 So.2d 1172.